Exhibit 10.6

INFORMATION SHARING AND COOPERATION AGREEMENT

This Information Sharing and Cooperation Agreement, dated as of August 13, 2013
(this “Agreement”), is by and between Compass Diversified Holdings, a Delaware
statutory trust, on its behalf and on behalf of its wholly-owned subsidiary
Compass Group Diversified Holdings LLC, a Delaware limited liability company
(collectively, “CODI”), and Fox Factory Holding Corp., a Delaware corporation,
on its behalf and on behalf of its wholly-owned subsidiary, Fox Factory, Inc., a
California corporation, and its affiliates (collectively, “FOX”).

RECITALS

WHEREAS, CODI has acquired controlling interests in, and actively manages, a
diversified group of leading middle-market businesses headquartered in North
America;

WHEREAS, CODI files reports pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and is listed on the New York Stock Exchange (the
“NYSE”);

WHEREAS, CODI acquired a controlling interest in FOX on January 4, 2008;

WHEREAS, CODI and FOX currently contemplate that FOX will engage in an initial
public offering (“IPO”) of primary and secondary shares of FOX’s common stock
(“Shares”) pursuant to the Registration Statement on Form S-1 filed with the
Securities and Exchange Commission (the “SEC”);

WHEREAS, in connection with the IPO, FOX will apply to list the Shares for
trading on the NASDAQ Global Market (“NASDAQ”);

WHEREAS, CODI’s majority ownership of FOX after the IPO will require CODI to
continue consolidating FOX’s financial statements with its own under U.S.
generally accepted accounting principles (“GAAP”) and SEC reporting
requirements; and

WHEREAS, the parties intend that this Agreement, including all Exhibits hereto,
set forth the principal arrangements between CODI and FOX regarding the sharing
of information and cooperation of the parties in connection with the preparation
of each party’s financial statements and their respective reporting obligations
under the Exchange Act, and their respective applicable listing requirements,
from and after the consummation of the IPO (the “Effective Date”).

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions set forth herein, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto agree
as follows:



--------------------------------------------------------------------------------

ARTICLE I

EXCHANGE OF INFORMATION; CONFIDENTIALITY

Section 1.01 Agreement for Exchange of Information; Archives.

(a) Each of CODI and FOX agrees to provide, or cause to be provided, to the
other at any time after the Effective Date, as soon as reasonably practicable
after reasonable written request therefor, access to any information in the
possession or under the control of such respective party that can be retrieved
without unreasonable disruption to its business, or other harm or consequence as
described in (c) below, which the requesting party reasonably needs (i) to
comply with reporting, disclosure, filing, record retention or other
requirements imposed on the requesting party (including under applicable
securities or tax laws) by a governmental authority having jurisdiction over the
requesting party, (ii) for use in any other judicial, regulatory,
administrative, tax or other proceeding or in order to satisfy audit,
accounting, regulatory, litigation, environmental, tax or other similar
requirements, in each case other than claims or allegations that one party to
this Agreement has against the other party, or (iii) to comply with its
obligations under this Agreement.

(b) Subject to Section 1.01(a), after the Effective Date, each of CODI and FOX
agrees to provide, or cause to be provided, to the other, as soon as reasonably
practicable after reasonable written request therefor, access during regular
business hours (as in effect from time to time) to information that relates to
the business and operations of such requesting party that is located in archives
retained or maintained by the other party (or, if such information does not
exclusively relate to a party’s business, to the portions of such information
that so exclusively relates), subject to appropriate restrictions for
proprietary, Privileged (as defined below) or confidential information and to
the requirements of an applicable state and/or federal regulation, to the
personnel, properties and information of such party, and only insofar as
(i) such access is reasonably required by the other party for legitimate
business reasons, (ii) such access is only for the duration required, and
(iii) the information relates to such other party or the conduct of its business
prior to the Effective Date. FOX or CODI, as applicable, may obtain copies (but
not originals) at their own expense of such information for bona fide business
purposes. Nothing herein shall be deemed to restrict the access of the providing
party to any information or to impose any liability on the providing party if
any such information is not maintained or preserved by such party.

(c) In the event any party reasonably determines that any such provision of
information could be commercially detrimental, violate any law or contractual
restriction, or result in the waiver of any Privilege, the parties shall take
all commercially reasonable measures to permit the compliance with the provision
of information obligations in a manner that avoids any such harm or consequence,
which shall include, but not be limited to, compliance with Sections 1.06, 1.07
and 1.08 hereof. For purposes of this Agreement, the term “Privilege” shall mean
information and advice that has been previously developed but is legally
protected from disclosure under legal privileges, such as the attorney-client
privilege, work product exemption or similar concept of legal protection.

Section 1.02 Ownership of Information. Any information owned by one party that
is provided to a requesting party pursuant to the terms of this Agreement shall
be deemed to remain the property of the providing party. Unless expressly set
forth in this Agreement, nothing contained in this Agreement shall be construed
as granting or conferring any right, title or interest (whether by license or
otherwise) in, to or under any such information.

 

2



--------------------------------------------------------------------------------

Section 1.03 Record Retention. To facilitate the possible exchange of
information pursuant to this Article I and other provisions of this Agreement
after the Effective Date, the parties agree to retain all information in their
respective possession or control on the Effective Date in accordance with their
respective retention policies, as such policies may be reasonably amended or
revised after the Effective Date. Each party shall provide the other party with
reasonable notice of any material amendment or revision to its retention policy
after the Effective Date.

Section 1.04 Limitations of Liability. No party shall have any liability to any
other party in the event that any information exchanged or provided pursuant to
this Agreement is found to be inaccurate or the requested information is not
provided, in the absence of willful misconduct by, or gross negligence of, the
party requested to provide such information. No party shall have any liability
to any other party if any information is destroyed in compliance with its
respective retention policies, as such policies may be reasonably amended or
revised after the Effective Date.

Section 1.05 Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article I are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention, rights to use, or confidential treatment of information set forth in
any other agreement between the parties.

Section 1.06 Confidentiality.

(a) Subject to Section 1.07, each of CODI and FOX (each, a “Receiving Party”),
agrees to hold, and to cause its respective directors, officers, employees,
agents, accountants, counsel and other advisors and representatives to hold in
strict confidence, with at least the same degree of care that applies to the
confidential and proprietary information of CODI pursuant to policies in effect
as of the Effective Date, all information with respect to the other party (each,
a “Disclosing Party”) that is accessible to it, in its possession (including
information in its possession prior to the Effective Date) or furnished by the
Disclosing Party, or accessible to, in the possession of, or furnished to the
Receiving Party pursuant to this Agreement or otherwise, except, in each case,
to the extent that such information (i) is or becomes part of the public domain
through no breach of this Agreement by the Receiving Party or its directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives, (ii) was independently developed following the Effective Date
by employees or agents of the Receiving Party or its directors, officers,
employees, agents, accountants, counsel and other advisors and representatives
who have not accessed or otherwise received the applicable information; provided
that such independent development can be demonstrated by competent,
contemporaneous written records of the Receiving Party, (iii) becomes available
to the Receiving Party following the Effective Date on a non-confidential basis
from a third party who is not bound directly or indirectly by a duty of
confidentiality to the Disclosing Party; or (iv) is provided by the Disclosing
Party and appropriately disclosed by the Receiving Party in accordance with the
terms of Article II.

 

3



--------------------------------------------------------------------------------

(b) Each party acknowledges that it may have in their possession confidential or
proprietary information of third parties that was received under confidentiality
or non-disclosure agreements with such third party. Such party will hold in
strict confidence the confidential and proprietary information of third parties
to which they have access in accordance with the terms of any such agreements.

(c) Each party further acknowledges that United States securities laws prohibit
any person who has material non-public information regarding the parties hereto
from purchasing or selling securities of such party or from communicating such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities.

(d) Notwithstanding anything herein to the contrary, following the Effective
Date, CODI, its affiliates and Compass Group Management LLC, CODI’s manager,
shall be permitted to (i) use the FOX trademark in their written materials when
referencing FOX, (ii) provide confidential information regarding FOX (including
but not limited to historical financial and other information) to persons who
have a legitimate reason to know such information and who are under an
obligation to keep such information confidential, and (iii) publish
non-confidential information of FOX (including but not limited to historical
financial and other information); provided, however, if CODI owns less than 20%
of the outstanding shares of FOX and such non-confidential information is
material and has not previously been published, then CODI shall obtain FOX’s
prior written consent to such publication.

(e) Notwithstanding anything to the contrary in this Article I, a party hereto
shall have no right to use any information of the Disclosing Party unless
otherwise provided for in this Agreement or specifically provided for in any
other agreement between the parties.

Section 1.07 Protective Arrangements. In the event that the Receiving Party
either determines on the advice of its counsel that it is required to disclose
any information pursuant to applicable law (including the rules and regulations
of the SEC or any national securities exchange) or receives any request or
demand from any governmental authority to disclose or provide information of the
Disclosing Party that is subject to the confidentiality provisions hereof, such
party shall notify the other party prior to disclosing or providing such
information and shall cooperate at the expense of such other party in seeking
any reasonable protective arrangements (including by seeking confidential
treatment of such information) requested by such other party. Subject to the
foregoing, the party that received such a request or determined that it is
required to disclose information may thereafter disclose or provide information
to the extent required by such law (as so advised by counsel) or requested or
required by such governmental authority; provided, however, that such party
provides the other party, to the extent legally permissible, upon request with a
copy of the information so disclosed.

Section 1.08 Preservation of Legal Privileges.

(a) CODI and FOX recognize that they possess and will possess Privileged
information. Each party recognizes that they shall be jointly entitled to the
Privilege with respect to such Privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but both parties shall ensure that such

 

4



--------------------------------------------------------------------------------

information is maintained so as to protect the Privileges with respect to the
other party’s interest. To that end, neither party will knowingly waive or
compromise any Privilege associated with such information and advice without the
prior written consent of the other party, which shall not be unreasonably
withheld. In the event that Privileged information is required to be disclosed
to any arbitrator or mediator in connection with a dispute between the parties,
such disclosure shall not be deemed a waiver of Privilege with respect to such
information, and any party receiving it in connection with a proceeding shall be
informed of its nature and shall be required to safeguard and protect it.

(b) Upon receipt by either party of any subpoena, discovery or other request
that may call for the production or disclosure of information that is the
subject of a Privilege, or if a party obtains knowledge that any current or
former employee of a party has received any subpoena, discovery or other request
that may call for the production or disclosure of such information, such party
shall provide the other party a reasonable opportunity to review the information
and to assert any rights it may have under this Section 1.08 or otherwise to
prevent the production or disclosure of such information. Absent receipt of
written consent from the other party to the production or disclosure of
information that may be covered by a Privilege, each party agrees that it will
not produce or disclose any information that may be covered by a Privilege
unless a court of competent jurisdiction has entered a final, nonappealable
order finding that the information is not entitled to protection under any
applicable Privilege.

(c) CODI’s transfer of information to FOX, CODI’s agreement to permit FOX to
obtain information existing prior to the Effective Date, FOX’s transfer of
information to CODI and FOX’s agreement to permit CODI to obtain information
existing prior to the Effective Date are made in reliance on CODI’s and FOX’s
respective agreements, as set forth in Section 1.06, Section 1.07 and this
Section 1.08, to maintain the confidentiality of such information and to take
the steps provided herein for the preservation of all Privileges that may belong
to or be asserted by CODI or FOX, as the case may be. The access to information
being granted pursuant to Section 1.01 hereof and the disclosure to CODI and FOX
of Privileged information pursuant to this Agreement shall not be asserted by
CODI or FOX to constitute, or otherwise deemed, a waiver of any Privilege that
has been or may be asserted under this Section 1.08 or otherwise. Nothing in
this Agreement shall operate to reduce, minimize or condition the rights granted
to CODI and FOX in, or the obligations imposed upon the parties by, this
Section 1.08.

ARTICLE II

FINANCIAL COVENANTS

Section 2.01 Disclosure and Financial Controls. The parties agree that, from and
after the Effective Date and for so long as CODI is required by GAAP and SEC
reporting requirements to consolidate the results of operations and financial
position of FOX, that they will comply with the requirements set forth in this
Section 2.01. Thereafter the parties agree that, from and after the period
commencing when CODI no longer has to consolidate the results of operations and
financial position of FOX and during the period that CODI is still required to
account for its investment in FOX under the equity method of accounting
(determined in accordance with GAAP and consistent with SEC reporting
requirements) the parties will comply with Sections 2.01(c), 2.01(e) and 2.01(f)
below.

 

5



--------------------------------------------------------------------------------

(a) Disclosure of Financial Controls. FOX will: (i) maintain disclosure controls
and procedures and internal control over financial reporting as defined in
Exchange Act Rule 13a-15; (ii) upon request by CODI, cause each of its principal
executive and principal financial officers to sign and deliver certifications to
FOX’s periodic reports and will include the certifications in FOX’s periodic
reports, as and when required pursuant to Exchange Act Rule 13a-14 and Item 601
of Regulation S-K; (iii) upon request by CODI, cause its management to evaluate
FOX’s disclosure controls and procedures and internal control over financial
reporting (including any change in internal control over financial reporting) as
and when required pursuant to Exchange Act Rule 13a-15; (iv) disclose in its
periodic reports filed with the SEC information concerning FOX management’s
responsibilities for and evaluation of FOX’s disclosure controls and procedures
and internal control over financial reporting (including, without limitation,
the annual management report and attestation report of FOX’s independent
auditors relating to internal control over financial reporting) as and when
required under Items 307 and 308 of Regulation S-K and other applicable SEC
rules; and (v) without limiting the general application of the foregoing,
maintain internal systems and procedures that will provide reasonable assurance
that its financial statements are reliable and timely prepared in accordance
with GAAP and applicable law.

(b) Fiscal Year. Neither party hereto will change its fiscal year without the
prior written consent of the other party.

(c) Monthly Financial Information. FOX will deliver to CODI, in a timely manner
consistent with the practice of the parties prior to the Effective Date, a trial
balance sheet (so long as requested by CODI), an income statement and balance
sheet, and supplemental data related to cash flows and other necessary
disclosures, in substantially the form attached hereto as Exhibit A, for each
month. FOX will inform CODI as soon as reasonably possible of any material
adjustments or changes to the foregoing that come to its attention.

(d) Quarterly Financial Information. FOX will deliver to CODI, in a timely
manner consistent with the practice of the parties prior to the Effective Date,
an income statement and balance sheet, and supplemental data related to cash
flows and other necessary disclosures, in substantially the form attached hereto
as Exhibit B, for each quarter. FOX will inform CODI as soon as reasonably
possible of any material adjustments or changes to the foregoing that come to
its attention.

(e) Quarterly Financial Statements. On a quarterly basis, FOX will deliver to
CODI drafts of (i) the consolidated financial statements of FOX (and notes
thereto) for the quarterly periods and for the period from the beginning of the
current fiscal year to the end of such quarter, setting forth in each case in
comparative form for each such fiscal quarter of FOX the consolidated figures
(and notes thereto) for the corresponding quarter and periods of the previous
fiscal year prepared in accordance with Article 10 of Regulation S-X and GAAP
and (ii) a discussion and analysis by management of FOX’s financial condition
and results of operations for such fiscal period, including, without limitation,
an explanation of any material period-to-period change and any

 

6



--------------------------------------------------------------------------------

off-balance sheet transactions, prepared in accordance with Item 303(b) of
Regulation S-K. The information set forth in (i) and (ii) above is referred to
in this Agreement as the “FOX Quarterly Financial Statements.” As soon as
reasonably possible with sufficient time for CODI to incorporate such
information into its own financial statements and related disclosures, FOX will
deliver to CODI the final form of FOX Quarterly Financial Statements and
certifications thereof by the principal executive and financial officers of FOX
in substantially the forms required under the SEC rules for periodic reports;
provided, however, that FOX may continue to revise such Quarterly Financial
Statements prior to its filing thereof in order to make corrections, updates and
changes, which corrections, updates and changes, if substantive, will be
delivered by FOX to CODI as soon as reasonably possible. At CODI’s request,
FOX’s representatives will consult and discuss with CODI’s representatives any
such corrections, updates and changes. The foregoing requirement will not apply
to the first quarterly reporting period of FOX after the IPO if FOX is not
required to file its Form 10-Q for such period within forty-five (45) days of
the end of such quarter.

(f) Annual Financial Statements. On an annual basis, FOX will deliver to CODI
drafts of (i) the consolidated financial statements of FOX (and notes thereto)
for such year, setting forth in each case in comparative form the consolidated
figures (and notes thereto) for the previous fiscal years, prepared in
accordance with Article 10 of Regulation S-X and GAAP and (ii) a discussion and
analysis by management of FOX’s financial condition and results of operations
for such year, including, without limitation, an explanation of any material
period-to-period changes and any off-balance sheet transactions, prepared in
accordance with Item 303(a) and 305 of Regulation S-K. The information set forth
in (i) and (ii) above is referred to in this Agreement as the “FOX Annual
Financial Statements.” As soon as reasonably possible and with sufficient time f
or CODI to incorporate such information into its own audited annual financial
statements filed with the SEC (the “CODI Annual Statements”), FOX will deliver
to CODI the final form of the FOX Annual Financial Statements, certifications
thereof by the principal executive and financial officers of FOX in
substantially the forms required under the SEC rules for periodic reports and an
opinion on the FOX Annual Financial Statements by FOX’s independent certified
public accountants; provided, however, that FOX may, if necessary, continue to
revise such FOX Annual Financial Statements prior to the filing thereof in order
to make corrections, updates and changes, which corrections, updates and
changes, if substantive, will be delivered by FOX to CODI as soon as reasonably
possible. At CODI’s request, FOX’s representatives will consult and discuss with
CODI’s representatives any such corrections, updates and changes.

(g) Conformance of Financial Statements. Subject to the other terms in this
Agreement, neither party hereto shall make or adopt any significant changes to
their respective accounting estimates or accounting policies and principles from
those in effect on the Effective Date to the extent that such changes would
materially and adversely impact the other party or the other party’s obligations
hereunder. Notwithstanding the previous sentence, nothing in this Agreement
shall prevent either party from making those changes to their respective
accounting estimates or accounting policies and principles if such changes are
required by GAAP or which the audit committee of such party determines are
necessary or appropriate for the proper presentation of such party’s financial
statements. In addition, prior to one party making changes to its accounting
estimates or accounting policies and principles, such party shall first consult
with the other party and, if requested by the other party, such party’s
independent certified public accountants. The parties shall give each other as
much prior notice as reasonably possible of any such changes and will consult
with each other and their independent certified public accountants prior to
making or adopting such changes.

 

7



--------------------------------------------------------------------------------

(h) Company Reports Generally. FOX will deliver to CODI: (i) substantially final
drafts, as soon as reasonably possible, of (A) all reports on Forms 8-K, 10-K
and 10-Q, Annual Reports to Stockholders and proxy statements, and (B) all
Registration Statements and Prospectuses to be filed by FOX with the SEC or any
securities exchange pursuant to the NASDAQ Listing Rules (collectively, the
documents identified in clauses (A) and (B) are referred to in this Agreement as
“FOX Public Documents”), and (ii) as soon as reasonably possible prior to the
earliest of the dates the same are printed, sent or filed, current drafts of all
such FOX Public Documents; provided, however, that FOX may continue to revise
such FOX Public Documents prior to the filing thereof in order to make
corrections, updates and changes, which will be delivered by FOX to CODI as soon
as reasonably possible. At CODI’s request, FOX’s representatives will consult
and discuss with CODI’s representatives any such corrections, updates and
changes.

(i) Budgets and Financial Projections. Consistent with practices prior to the
Effective Date, FOX will, as soon as such budgets and financial projections are
prepared and approved by the FOX board of directors, deliver to CODI copies of
all annual budgets and financial projections relating to FOX on a consolidated
basis and will provide CODI an opportunity to meet with management of FOX to
discuss such budgets and projections.

(j) Press Releases and Similar Information. FOX and CODI will consult with each
other as to the timing of their annual and quarterly earnings releases and any
interim financial guidance for a current or future period and, to the extent
reasonably possible, will give each other the opportunity to review and comment
on the information therein relating to the other. If the parties are unable to
agree as to such timing, then CODI and FOX shall each make reasonable efforts to
issue their respective annual and quarterly earnings releases at approximately
the same time on the same date, which will include for these purposes during the
same period of time beginning after the close of market on one day and ending
just prior to the opening of market on the next day. CODI and FOX agree to
consult with each other as to the timing of their respective earnings release
conference calls. In addition, each party hereto agrees, a reasonable period of
time prior to the time and date that it intends to publish its regular annual or
quarterly earnings release or issue any financial guidance for a current or
future period, that such party will deliver to the other party copies of
substantially final drafts of all related press releases and other statements to
be made available by that party to the public concerning any matters that could
be reasonably related to, or otherwise likely to have a material financial
impact on the earnings, results of operations, financial condition or prospects
of FOX. In addition, prior to the issuance of any such press release or public
statement, the issuing party will, to the extent reasonably practicable, consult
with the other party regarding any changes (other than typographical or other
minor changes) to such substantially final drafts.

(k) Cooperation on CODI Filings. FOX agrees to provide to CODI, and to instruct
the FOX Auditors (as defined below) to provide to CODI, all material information
with respect to FOX that CODI reasonably requires in connection with the
preparation by CODI of its Quarterly Reports on Form 10-Q, Annual Reports to
Shareholders, Annual Reports on Form 10-K,

 

8



--------------------------------------------------------------------------------

any Current Reports on Form 8-K and Registration Statements, or other filings
made by CODI with the SEC, any national securities exchange or otherwise made
publicly available with respect to the disclosures pertaining to FOX
(collectively, the “CODI Public Filings”). The parties agree to reasonably
cooperate with each other with respect to the requesting and furnishing of such
required information in order to enable CODI to file all CODI Public Filings
within the deadlines as required by applicable law. FOX will cause the FOX
Auditors (as defined below) to consent to any reference to them as experts in
any CODI Public Filings required under any law, rule or regulation. CODI agrees
a reasonable period of time prior to the time and date that it intends to file
such CODI Public Filings that it will provide to FOX substantially final drafts
of the portions of any CODI Public Filings that disclose or otherwise reasonably
relate to FOX or its earnings, results of operations, financial condition or
prospects prior to the filing of such CODI Public Filings. Prior to the filing
any such CODI Public Filing, CODI will, to the extent reasonably practicable,
consult with FOX regarding any changes (other than typographical or other minor
changes) to such substantially final drafts.

(l) Other Information. FOX will promptly deliver to CODI such additional
financial and other information and data with respect to FOX and FOX’s business,
properties, financial position, results of operations and prospects as may be
reasonably requested by CODI from time to time. In addition, FOX will (i) during
the period that CODI is still required to account for its investment in FOX
under the equity method of accounting (determined in accordance with GAAP and
consistent with SEC reporting requirements), cause its appropriate personnel (as
determined by CODI and FOX) to continue participating in CODI’s quarterly
disclosure committee conferences as directed by CODI, and (ii) by January 31 of
each calendar year, provide CODI with the characterization of all dividends paid
for the prior calendar year.

Section 2.02 Auditors and Audits; Annual Statements and Accounting. The parties
agree that, from and after the Effective Date and for so long as CODI is
required by GAAP and SEC reporting requirements to consolidate the results of
operations and financial position of FOX, that they will comply with the
requirements set forth in this Section 2.02. Thereafter the parties agree that,
commencing from and after the period when CODI no longer has to consolidate the
results of operations and financial position of FOX and during which CODI is
required to account for its investment in FOX under the equity method of
accounting (determined in accordance with GAAP and consistent with SEC reporting
requirements) that the parties will comply with Sections 2.02(d) and 2.02(e) of
this Article II.

(a) Selection of FOX Auditors. FOX will use commercially reasonable efforts to
select the same registered public accounting firm as CODI to serve as FOX’s
independent registered public accounting firm (the “FOX Auditors”); provided,
however, that the FOX Auditors may be different from CODI’s auditors if (i) CODI
consents, which consent shall not be unreasonably withheld, or (ii) it is
necessary to comply with applicable laws and listing requirements regarding
auditor independence and qualifications. Further, nothing in this Agreement
shall be construed so as to unlawfully limit any responsibility or authority of
the audit committee of FOX’s board of directors, pursuant to Rule 10A-3(b)(2)
under the Exchange Act or any listing requirement applicable to FOX or other
rule or legal requirement applicable to FOX and its audit committee, to appoint,
compensate, retain and oversee the work of the independent registered public
accounting firm FOX engages. Notwithstanding the foregoing, nothing in this
Agreement shall be construed as requiring FOX to change the FOX Auditors in the
middle of a fiscal year if the audit committee of FOX’s board of directors
determines that such change would cause FOX unreasonable expense or delay with
respect to the preparation and review of the FOX Quarterly Financial Statements
or the preparation and audit of the FOX Annual Statements. Each of the parties
hereto shall provide the other party with as much prior written notice as
reasonably practical of any change in their respective independent registered
public accounting firm.

 

9



--------------------------------------------------------------------------------

(b) Audit Timing. Beginning with fiscal year 2013, FOX will enable the FOX
Auditors to complete their audit of the FOX Annual Statements such that they
will date their opinion on the FOX Annual Statements on or before the same date
that CODI’s independent registered public accountants (the “CODI Auditors”) date
their opinion on the CODI Annual Statements, all in accordance with
Section 2.01(f) hereof and as required by applicable law.

(c) Quarterly Review. FOX shall enable the FOX Auditors to complete their
quarterly review procedures on the FOX Quarterly Financial Statements so that
the CODI Auditors have sufficient time complete their quarterly review
procedures on CODI’s quarterly financial statements.

(d) Access to the FOX Auditors. FOX will authorize the FOX Auditors to make
reasonably available to the CODI Auditors both the personnel who performed, or
are performing, the annual audit and quarterly reviews of FOX and work papers
related to the annual audit and quarterly reviews of FOX, in all cases within a
reasonable time prior to the FOX Auditors’ opinion date, so that the CODI
Auditors are able to perform the procedures they consider necessary to take
responsibility for the work of the FOX Auditors as it relates to the CODI
Auditors’ report on CODI’s statements.

(e) Access to Records. If CODI determines in good faith that there may be some
material inaccuracy in FOX’s financial statements or deficiency or inadequacy in
FOX’s internal accounting controls or operations that could materially impact
CODI’s financial statements, CODI must promptly notify FOX of such determination
and the basis for such determination, and at CODI’s request, FOX will provide
CODI’s internal auditors with reasonable access to FOX’s books and records so
that CODI may conduct reasonable audits relating to the financial statements
provided by FOX under this Agreement, as well as to the internal accounting
controls and operations of FOX.

(f) Special Reports of Deficiencies, Violations or Events Requiring the Filing
of a Current Report on Form 8-K. To the extent material to CODI, FOX will report
in reasonable detail to CODI the following events or circumstances promptly
after any executive officer of FOX or the audit committee of the board of
directors of FOX becomes aware of such matter: (A) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect FOX’s
ability to record, process, summarize and report financial information; (B) any
fraud that involves management or other employees who have a significant role in
FOX’s internal control over financial reporting; (C) any illegal act within the
meaning of Section 10A(b) and (f) of the Exchange Act; (D) any report of a
material violation of law that an attorney representing FOX has formally made to
any officers or directors of FOX pursuant to the SEC’s attorney conduct rules
(17 C.F.R. Part 205); and (E) until CODI’s ownership interest in FOX is less
than 20% of the Shares, any event or circumstance that requires the filing of a
Current Report on Form 8-K (which shall include all reports reportable pursuant
to Item 8.01 of Form 8-K).

 

10



--------------------------------------------------------------------------------

ARTICLE III

DISPUTE RESOLUTION

Section 3.01 Limitation on Monetary Damages; Equitable Remedies. FOX and CODI
hereby agree that neither party shall have any liability for monetary damages
for any breach of this Agreement so long as such party used commercially
reasonable efforts to comply with the obligation such party breached and
continues thereafter to use commercially reasonable efforts to remedy such
breach. In addition to other remedies provided by applicable law, FOX and CODI
may each enforce the provisions of this Agreement through such legal or
equitable remedies as a court of competent jurisdiction shall allow without the
necessity of proving actual damages or bad faith, and the party subject to a
claim under this Agreement hereby waives any claim or defense that such party
has an adequate remedy at law, and waives any requirement for the securing or
posting of any bond in connection with such equitable remedy.

Section 3.02 Disputes. The procedures for discussion, negotiation and mediation
set forth in this Article III shall apply to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with, this Agreement or the
transactions contemplated hereby or thereby (including all actions taken in
furtherance of the transactions contemplated hereby on the Effective Date). FOX
hereby agrees that its lead independent director or other member of the board of
directors or senior management that is not affiliated with CODI shall lead all
discussions, negotiations and mediations that occur pursuant to this Article
III.

Section 3.03 Escalation; Mediation.

(a) It is the intent of the parties to use their respective commercially
reasonable efforts to resolve expeditiously any dispute, controversy or claim
between or among them with respect to the matters covered by this Agreement. In
furtherance of the foregoing, any party involved in a dispute, controversy or
claim with respect to such matters may deliver a notice (an “Escalation Notice”)
demanding an in person meeting involving representatives of the parties at a
senior level of management of the parties (or if the parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the general counsel, or like
officer or official, of each party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the parties may be established by the parties from time to
time; provided, however, that the parties shall use their commercially
reasonable efforts to meet within 30 days of the Escalation Notice.

(b) If the parties are not able to resolve the dispute, controversy or claim
through the escalation process referred to above, then the matter shall be
referred to mediation. The parties shall retain a mediator to aid the parties in
their discussions and negotiations by informally providing advice to the
parties. Any opinion expressed by the mediator shall be strictly advisory and
shall not be binding on the parties, nor shall any opinion expressed by the
mediator be admissible in any other proceeding. The mediator may be chosen from
a list of mediators previously selected by the parties or by other agreement of
the parties. Costs of the mediation shall be borne equally by the parties
involved in the matter, except that each party shall be responsible for its own
expenses. Mediation shall be a prerequisite to the commencement of any action by
either party.

 

11



--------------------------------------------------------------------------------

Section 3.04 Court Actions.

(a) In the event that any party, after complying with the provisions set forth
in Section 3.03 above, desires to commence an action, such party, subject to
Section 6.15, may submit the dispute, controversy or claim (or such series of
related disputes, controversies or claims) to any court of competent
jurisdiction as set forth in Section 6.15.

(b) Unless otherwise agreed in writing, the parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Article III, except to
the extent such commitments are the subject of such dispute, controversy or
claim.

ARTICLE IV

FURTHER ASSURANCES

Section 4.01 Further Assurances.

(a) In addition to the actions specifically provided for elsewhere in this
Agreement, each of the parties hereto will cooperate with each other and shall
use their commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things, reasonably necessary,
proper or advisable under applicable laws, regulations and agreements to
consummate and make effective the transactions contemplated by this Agreement.

(b) Without limiting the foregoing, prior to, on and after the Effective Date,
each party hereto shall cooperate with the other party, and without any further
consideration, but at the expense of the requesting party, to execute and
deliver, or use its commercially reasonable efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer, and to make all filings with, and to obtain all consents, approvals or
authorizations of, any governmental authority or any other person or entity
under any permit, license, agreement, indenture, order, decree, financial
assurance (including letter of credit) or other instrument, and to take all such
other actions as such party may reasonably be requested to take by such other
party hereto from time to time, consistent with the terms of this Agreement.

(c) Nothing in this Agreement shall be construed to restrict or limit any right,
responsibility or authority of either of parties hereto or their respective,
independent registered public accountants, audit committee or board of directors
in violation of any law, legal requirement or listing standard applicable to
such party, whether existing today or hereafter. In the event either party
hereto reasonably determines that any provision in this Agreement does or will
so limit any right, responsibility or authority of such party or such party’s
independent registered public accountants, audit committee or board of
directors, then the parties hereto agree to attempt to negotiate in good faith
any changes necessary or advisable to this Agreement to avoid or prevent such
violation.

 

12



--------------------------------------------------------------------------------

ARTICLE V

TERMINATION

Section 5.01 Termination.

(a) This Agreement may be terminated at any time after Effective Date by mutual
consent of CODI and FOX.

(b) Except as otherwise expressly set forth herein, this Agreement will
automatically terminate at such time as CODI is no longer required to account
for its investment in FOX under the equity method of accounting (determined in
accordance with GAAP and consistent with SEC reporting requirements); provided
that certain of obligations of the parties contained in Article II shall
terminate when CODI is no longer required to consolidate the results of
operations and financial position of FOX as provided for in Section 2.01 and
Section 2.02.

Section 5.02 Effect of Termination. Except as otherwise set forth herein, in the
event of any termination of this Agreement, no party to this Agreement (or any
of its directors, officers, members or managers) shall have any liability or
further obligation to any other party.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Counterparts; Entire Agreement; Conflicting Agreements.

(a) This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party. Execution of this Agreement or any other documents pursuant
to this Agreement by facsimile or other electronic transmission shall be deemed
to be, and shall have the same effect as, executed by an original signature.

(b) This Agreement and the Exhibits hereto contain the entire agreement of the
parties with respect to the subject matter hereof, supersede all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.

(c) In the event of any inconsistency between this Agreement and any Exhibit
hereto, the Exhibit shall prevail. In the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any other agreement between the parties, the other agreement shall control
with respect to the subject matter thereof, and this Agreement shall control
with respect to all other matters.

 

13



--------------------------------------------------------------------------------

Section 6.02 No Construction Against Drafter. The parties acknowledge that this
Agreement and all the terms and conditions herein have been fully reviewed and
negotiated by the parties and their respective attorneys. Having acknowledged
the foregoing, the parties agree that any principle of construction or rule of
law that provides that, in the event of any inconsistency or ambiguity, an
agreement shall be construed against the drafter of the agreement shall have no
application to the terms and conditions of this Agreement.

Section 6.03 Governing law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would result in the
application of any law other than the laws of the State of Delaware.

Section 6.04 Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, that no party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other party or parties hereto.

Section 6.05 Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:

If to CODI, to:

Compass Diversified Holdings

Sixty One Wilton Road

Westport, Connecticut 06880

Attention: Chief Financial Officer

If to FOX to:

Fox Factory Holding Corp.

915 Disc Drive

Scotts Valley, CA 95066

Attn: Chief Financial Officer

Any party may, by notice to the other party, change the address to which such
notices are to be given.

Section 6.06 Severability. If any provision of this Agreement or the application
thereof to any person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof or the application of such provision to persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the parties.

 

14



--------------------------------------------------------------------------------

Section 6.07 Force Majeure. No party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions or labor
problems. In the event of any such excused delay, the time for performance shall
be extended for a period equal to the time lost by reason of the delay.

Section 6.08 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.09 Survival. Sections 1.02, 1.04, 1.06, 1.07, 1.08, Article III and
Article VI of this Agreement shall remain in full force and effect following the
termination of this Agreement.

Section 6.10 Waivers of Default. Waiver by any party of any default by the other
party of any provision of this Agreement shall not be deemed a waiver by the
waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party.

Section 6.11 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.

Section 6.12 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by any party, unless such waiver, amendment,
supplement or modification is in writing and signed by an authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.

Section 6.13 Interpretation. Words in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof”, “herein” and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole (including all of the Exhibits hereto) and not to any
particular provision of this Agreement. Article, Section and Exhibit references
are to the Articles and Sections to this Agreement unless otherwise specified.
The word “including” and words of similar import when used in this Agreement
shall mean “including, without limitation,” unless the context otherwise
requires or unless otherwise specified.

Section 6.14 Waiver of Jury Trial. SUBJECT TO ARTICLE III AND SECTIONS 6.10 AND
6.14 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
COURT PROCEEDING DIRECTLY OR INDIRECTLY

 

15



--------------------------------------------------------------------------------

ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.13.

Section 6.15 Submission to Jurisdiction; Waivers. With respect to any action
relating to or arising out of this Agreement, subject to the provisions of
Article III, each party to this Agreement irrevocably (a) consents and submits
to the exclusive jurisdiction of the courts of the State of Delaware and any
court of the United States located in Delaware; (b) waives any objection which
such party may have at any time to the laying of venue of any action brought in
any such court, waives any claim that such action has been brought in an
inconvenient forum and further waives the right to object, with respect to such
action, that such court does not have jurisdiction over such party; and
(c) consents to the service of process at the address set forth for notices in
Section 6.05 herein; provided, however, that such manner of service of process
shall not preclude the service of process in any other manner permitted under
applicable law.

Section 6.16 No Third-Party Beneficiaries. This Agreement is not intended, nor
shall it be deemed, to confer any rights or remedies on any person other than
the parties hereto and their respective successors and assigns. This Agreement
does not create any third-party beneficiary hereto and FOX and CODI are the only
persons entitled to commence any action, proceeding or claim under this
Agreement.

Section 6.17 Expenses. Each party is responsible for its own fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

[Signature page immediately follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Information Sharing and
Cooperation Agreement to be executed by their duly authorized representatives as
of the date first set forth above.

 

COMPASS DIVERSIFIED HOLDINGS

By:

  /s/ James J. Bottiglieri

Name:

  James J. Bottiglieri

Title:

  Chief Financial Officer

 

FOX FACTORY HOLDING CORP.

By:

  /s/ Zvi Glasman

Name:

  Zvi Glasman

Title:

  Chief Financial Officer

 

17